DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 4 October 2021, in response to the Office Action mailed 4 August 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Sutton on 2 February 2022.

The application has been amended as follows: 

As per claim 21, please amend the claim as follows:
21.	(Currently Amended) A computer system for training and executing a neural network for collaborative monitoring of resource usage metrics, the system comprising:
a memory having processor-readable instructions stored therein; and
at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions for:
receiving or generating a plurality of user data sets from a plurality of users, wherein each user data set of the plurality of user data sets comprises a user identification data and a detailed user data of a respective user of the plurality of users;
grouping the plurality of the user data sets into one or more clusters of user data sets based on a first criteria and a second criteria, wherein the first criteria is associated with behavior qualities of the user independent of fiscal decision, and the second criteria is associated with fiscal decision behavior qualities of the user;
grouping the plurality of users into a plurality of teams, each team in the plurality of teams including a teamed user data set including the user data sets of users grouped within the respective team;
receiving a first series of transactions of a first user, the first user corresponding to a first teamed user data set included in the plurality of teamed user data sets in a first team among the plurality of teams, and the first series of transactions including one or more transactions performed by the first user;
training a neural network to associate each cluster with one or more sequential patterns found within the cluster, based on the user data sets in the cluster;
inputting the first series of transactions into [[a]] the trained neural network
receiving, from the trained neural network, a metric of the first user based on the first series of transactions input into the trained neural network;
generating a collective metric for each of the plurality of teams based on the teamed user data sets and the metric of the first user;
upon determining that the collective metric of at least one team of the plurality of teams exceeds a first predetermined threshold, removing a user from the at least one team; and 
upon determining that the collective metric of the at least one team is below a second predetermined threshold and the collective metric with the addition of the user data set of an additional user does not exceed the first predetermined threshold, adding the additional user to the at least one team of the plurality of teams.

As per claim 30, please amend the claim as follows:
30.	(Currently Amended) A computer-implemented method for collaborative monitoring of resource usage metrics, the method comprising:
receiving or generating, by one or more processors, a plurality of user data sets from a plurality of users, wherein each user data set of the plurality of user data sets 
grouping, by the one or more processors, the plurality of the user data sets into one or more clusters of user data sets based on a first criteria and a second criteria, wherein the first criteria is associated with behavior qualities of the user independent of fiscal decision, and the second criteria is associated with fiscal decision behavior qualities of the user;
grouping, by the one or more processors, the plurality of users into a plurality of teams, each team in the plurality of teams including a teamed user data set including the user data sets of users grouped within the respective team;
receiving, by the one or more processors, a first series of transactions of a first user, the first user corresponding to a first teamed user data set included in the plurality of teamed user data sets in a first team among the plurality of teams, and the first series of transactions including one or more transactions performed by the first user;
training, by the one or more processors, a neural network to associate each cluster with one or more sequential patterns found within the cluster, based on the user data sets in the cluster;
inputting, by the one or more processors, the first series of transactions into [[a]] the trained neural network

generating, by the one or more processors, a collective metric for each of the plurality of teams based on the teamed user data sets and the metric of the first user;
upon determining that the collective metric of at least one team of the plurality of teams exceeds a first predetermined threshold, removing, by one or more processors, a user from the at least one team; and
upon determining that the collective metric of the at least one team is below a second predetermined threshold and the collective metric with the addition of the user data set of an additional user does not exceed the first predetermined threshold, adding, by one or more processors, the additional user to the at least one team of the plurality of teams.

As per claim 40, please amend the claim as follows:
40. 	(Currently Amended) A computer system for training and executing a neural network for collaborative monitoring of resource usage metrics, the system comprising:
a memory having processor-readable instructions stored therein; and
at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions for:

grouping the plurality of the user data sets into one or more clusters of user data sets based on a first criteria and a second criteria, wherein the first criteria is associated with behavior qualities of the user independent of fiscal decision, and the second criteria is associated with fiscal decision behavior qualities of the user;
grouping the plurality of users into a plurality of teams, each team in the plurality of teams including a teamed user data set including the user data sets of users grouped within the respective team;
receiving a first series of transactions of a first user, the first user corresponding to a first teamed user data set included in the plurality of teamed user data sets in a first team among the plurality of teams, and the first series of transactions including one or more transactions performed by the first user;
training a neural network to associate each cluster with one or more sequential patterns found within the cluster, based on the user data sets in the cluster;
inputting the first series of transactions into [a] the trained neural network
receiving, from the trained neural network, a metric of the first user based on the first series of transactions input into the trained neural network;

upon determining that the collective metric of at least one team of the plurality of teams exceeds a first predetermined threshold, removing a user from the at least one team; 
receiving updates to the plurality of user data sets wherein the updates to the plurality of user data sets comprise updates to user identification data; 
updating the collective metric for each of the plurality of teams based on the updates to the plurality of user data sets; and
causing to display, via a graphical user interface, a graphical depiction of the plurality of teams, wherein the plurality of teams are ranked according to the collective metric of each of the plurality of teams. 


Response to Arguments
The double patenting rejections have been withdrawn due to the Terminal Disclaimer filed.

The rejections under 35 U.S.C. 101 have been withdrawn due to the amendments made.

The rejections under 35 U.S.C. 103 have been withdrawn due to the amendments filed (see below).


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teaches various systems for clustering/grouping users, providing user metrics both individually and in teams/groups, and adding or removing users to clusters/groups.  However, none of the cited art, either alone or in combination, appears to teach the claimed combination of grouping the user data sets into clusters based on the two criteria, also grouping the users into teams, using the transaction data of users and the training a neural network to associate the users clusters with patterns and determining metrics of the users, generating collective metrics for the teams, and determining whether to add users to the teams based upon the collective metrics and set threshold(s) (see claims 21, 30 and 40).



Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20, 25, and 34 are cancelled; claims 21-24, 26-33, and 35-42 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEORGE GIROUX/Primary Examiner, Art Unit 2128